Exhibit 10.22

SUNRISE TELECOM INCORPORATED

MANAGEMENT BY OBJECTIVE PLAN

(Effective as of January 1, 2007)

1. PURPOSE

The purpose of this Plan is to motivate and retain eligible employees for
achievement of certain goals relating to individual employee performance and the
performance of the Company. This Plan is designed to ensure that annual bonuses
paid hereunder to officers of the Company are deductible under Section 162(m) of
the Internal Revenue Code (the “Code”), and the regulations promulgated
thereunder (“Section 162(m)”).

2. COVERED INDIVIDUALS

Participants in the Plan are determined annually in the discretion of the
Compensation Committee of the Board of Directors (the “Committee”). In selecting
participants for the Plan, the Committee will select officers of the Company and
its subsidiaries who are likely to have a significant impact on the performance
of the Company.

3. ADMINISTRATION OF THE PLAN

The Committee administers the Plan and shall have the sole discretion and
authority to administer and interpret the Plan in accordance with Section 162(m)
of the Code.

4. MAXIMUM BONUS AND PERFORMANCE GOALS

The annual bonus will be paid in cash, shares of the company’s commons stock
(including restricted stock), or common stock equivalents. In the event all or
any portion of the annual bonus is to be paid in cash, such portion of the
annual bonus shall be made in a one lump sum cash payment. All such cash
payments will be subject to withholding for income, social security or other
such payroll taxes as may be appropriate. Each fiscal year, the Committee will
establish: (a) target bonus levels for the participants; (b) the performance
goals that must be achieved in order for a participant to be paid a bonus at a
specified level, and (c) the guidance for determining actual bonuses, using the
performance measures.

Each participant’s target bonus award will be stated as a percentage of his or
her annual base salary. Base salary will be the participant’s annual salary rate
on the last day of the fiscal year. Salary, target bonus, and other compensation
form the planned total compensation for the employee.



--------------------------------------------------------------------------------

The Committee may use any one or more performance measures in establishing
performance goals for any participant for any fiscal year, such as pre-tax
income, after-tax income, total annual revenue, other company or divisional
performance measures, and individual performance objectives. The Committee may
select performance goals that differ from participant to participant and may
select performance goals that apply on a corporate, business unit, or segment
basis.

Bonuses in excess of $1,000,000 will be paid to any Named Executive Officer only
pursuant to a written bonus plan the terms of which are in accordance wit
Section 162(m). The Committee may increase, decrease or eliminate all bonus
payments under the Plan for any year, or any participant’s bonus for any year in
its sole discretion.

5. PAYMENT OF BONUS

No bonus will be paid unless the Committee determines that the performance goals
have been satisfied, such determination may be made at any time the Committee
deems appropriate. In the event the Committee determines that individual
performance goals are satisfied, bonuses may be paid at anytime on or prior to
March 15 of the fiscal year following the then current bonus period. The target
bonus may be varied upward or downward based on degree of achievement and
Company success.

No participant shall have any right to payment of an award unless the plan is in
effect and the participant is employed by the company as of the date of payment.
However, the Committee may make exceptions to this requirement in the case of
death, retirement or disability, or such other circumstances as the Committee
may determine.

6. MISCELLANEOUS

6.1 AMENDMENT AND TERMINATION

The Committee reserves the right to amend or terminate the Plan at any time.

6.2 EMPLOYMENT RIGHTS

The adoption and maintenance of this Plan is not an employment agreement between
the company and any participant. Nothing herein contained shall be deemed to
give any participant the right to be retained in the employ of the company or to
interfere with the right of the company to discharge any employee at any time.



--------------------------------------------------------------------------------

6.3 ACQUISITIONS AND DIVESTITURES.

Any bonus payable hereunder will be prorated for any acquisition and/or
divestiture to reflect the timing of such event or events during the current
Plan year at the time of such acquisition or divestiture.